Citation Nr: 1529561	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  12-23 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1978 to August 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that, in pertinent part, denied service connection for sleep apnea.  The Veteran had also initiated an appeal of denials of increased ratings for his service-connected left ankle and hip disabilities and denials of service connection for hypertension and erectile dysfunction, but did not perfect the appeal of these issues by filing a substantive appeal after a statement of the case was issued in July 2012 (his August 2012 substantive appeal expressly limited the appeal to the issue of entitlement to service connection for sleep apnea). Hence, those matters are not before the Board.  In March 2015, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  Following the hearing, the record was held open for 60 days for the submission of additional evidence.  Additional evidence, including private treatment records and a medical opinion, was received by the Board in April 2015; the Veteran verbally waived RO consideration of such evidence during the Board hearing.  See 38 C.F.R. § 20.1304.


FINDING OF FACT

The Veteran's sleep apnea is reasonably shown to have been incurred during service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the favorable action taken herein with regard to the issue of entitlement to service connection for sleep apnea, no further discussion of the VCAA is required.  

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran's service treatment records (STRs) show he complained of frequent insomnia in July 1997.  Central sleep apnea was diagnosed, and he was referred for a sleep study.  The referral note indicates he cancelled the appointment because he would be in the field.

Private treatment records show the Veteran has undergone multiple sleep studies.  Sleep apnea was diagnosed in August 2005 and again in February 2015.

On June 2012 VA examination, sleep apnea was diagnosed.  The examiner opined the Veteran's sleep apnea "is not incurred in or caused by fatigue/insomnia/sleep problems that occurred during service in July 1997."  She reasoned that without a sleep study, it cannot be known objectively for certain that an individual has sleep apnea, noting he did not have a sleep study in service or within two years of discharge.  

In an April 2015 letter, the Veteran's treating physician noted he had reviewed the Veteran's STRs and opined "he had sleep apnea while still active duty in the military."  He reasoned the STRs show the Veteran's weight and symptoms were similar to his current weight and symptoms.  In an attached treatment note, the physician opined his initial difficulties with sleep appear to have started while on active duty, noting he had complained of daytime sleepiness.  He noted he was unable to attend a scheduled sleep study at that time and that when he did have a sleep study done years later, it showed sleep apnea.  

The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The VA examiner reasoned the Veteran's sleep apnea was not related to service because it could not "be known objectively for certain" that he had sleep apnea in service without a sleep study being performed.  An opinion couched in such terms  does not assist the Board consider the merits of the claim because objective certainty is not the standard the Board adheres to when considering service connection claims, and, its probative value is, therefore, reduced.

The April 2015 treatment provider's opinion is supportive of the Veteran's claim and reasonably appears to contemplate a factual history that is consistent with the evidence of record.  The provider's reference to the Veteran's in-service sleep complaints evidences his review of his STRs.  Accordingly, the Board finds his opinion highly probative.  

In sum, the competent and credible February 2015 diagnosis shows the Veteran currently has sleep apnea.  His STRs show he complained of sleep difficulties in service.  Finally, the treatment provider's competent and credible April 2015 medical opinion links his current sleep apnea to those in-service complaints.  

The evidence in this case is not entirely clear on every element, and a grant of the appeal may not be compelled by a clear preponderance of evidence in the Veteran's favor.  However, the Board finds that the evidence is at least in equipoise.  Resolving any remaining reasonable doubt in his favor, as is required by the law, the Board concludes that the competent evidence of record reasonably supports the Veteran's claim, and that service connection for sleep apnea is warranted.


ORDER

Service connection for sleep apnea is granted.  



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


